ORDER

PER CURIAM.
Ralph Arnold Burns, Jr., plaintiff, appeals from the judgment entered pursuant to a jury verdict assessing Jackie C. Roberts, defendant, 100% liability and awarding plaintiff zero damages. Plaintiff contends that the trial court erred in excluding plaintiffs medical bills and records as a result of its misapplication of the sudden onset doctrine.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).